I concur in the judgment, but would point out that, as the Ohio Supreme Court has held, "habeas corpus is unavailable to complain about parole conditions that allegedly restrict a petitioner's liberty" and that "depending on the circumstances, either declaratory judgment or mandamus is the appropriate and adequate legal remedy."9  Here, the proper remedy would seem to be declaratory judgment.
9 State ex rel. Smirnoff v. Greene (1988), 84 Ohio St.3d 165,702 N.E.2d 423, citing Hattie v. Anderson (1994), 68 Ohio St.3d 232,234, 626 N.E.2d 67, 70; see, also, Stahl v. Shoemaker (1977),50 Ohio St.2d 351, 354, 364 N.E.2d 286, 288.